1/11/2018                                      Entity 29-1
                   Case 1:18-cv-01942-VSB Document    Information
                                                               Filed 10/28/19 Page 1 of 4




  NYS Department of State

  Division of Corporations


  Entity Information

  The information contained in this database is current through January 10, 2018.

                            Selected Entity Name: HAGEDORN FORDHAM ROAD, INC.
                                           Selected Entity Status Information
                           Current Entity Name: HAGEDORN FORDHAM ROAD, INC.
                                  DOS ID #:         166728
                          Initial DOS Filing Date: AUGUST 01, 1957
                                   County:          BRONX
                                Jurisdiction:       DELAWARE
                                Entity Type:        FOREIGN BUSINESS CORPORATION
                           Current Entity Status: ACTIVE

                                     Selected Entity Address Information
            DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
            C/O MANUFACTURERS HANOVER TRUST CO.
            350 PARK AVE
            NEW YORK, NEW YORK, 10022
                                              Registered Agent
            NONE


                                   This office does not record information regarding the
                                      names and addresses of officers, shareholders or
                                    directors of nonprofessional corporations except the
                                    chief executive officer, if provided, which would be
                                 listed above. Professional corporations must include the
                                 name(s) and address(es) of the initial officers, directors,
                                         and shareholders in the initial certificate of
                                 incorporation, however this information is not recorded
                                        and only available by viewing the certificate.

                                                    *Stock Information
https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=3A47B64F07605DB92F5FCE3F7588DD174F72704AFF1…   1/2
1/11/2018                                      Entity 29-1
                   Case 1:18-cv-01942-VSB Document    Information
                                                               Filed 10/28/19 Page 2 of 4
                               # of Shares        Type of Stock       $ Value per Share
                                             No Information Available

                          *Stock information is applicable to domestic business corporations.

                                                       Name History

                          Filing Date Name Type         Entity Name
                         AUG 01, 1957 Actual    HAGEDORN FORDHAM ROAD, INC.

    A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
     State. The entity must use the fictitious name when conducting its activities or business in New York State.

                     NOTE: New York State does not issue organizational identification numbers.

                                               Search Results New Search

            Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
                                            Homepage | Contact Us




https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=3A47B64F07605DB92F5FCE3F7588DD174F72704AFF1…   2/2
1/11/2018                                      Entity 29-1
                   Case 1:18-cv-01942-VSB Document    Information
                                                               Filed 10/28/19 Page 3 of 4




  NYS Department of State

  Division of Corporations


  Entity Information

  The information contained in this database is current through January 10, 2018.

                           Selected Entity Name: DORNHAGE REALTY COMPANY, INC.
                                           Selected Entity Status Information
                          Current Entity Name: DORNHAGE REALTY COMPANY, INC.
                                 DOS ID #:         19394
                         Initial DOS Filing Date: FEBRUARY 13, 1924
                                  County:          BRONX
                               Jurisdiction:       NEW YORK
                               Entity Type:        DOMESTIC BUSINESS CORPORATION
                          Current Entity Status: ACTIVE

                                     Selected Entity Address Information
            DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
            C/O JP MORGAN CHASE BANK NA
            270 PARK AVENUE
            NEW YORK, NEW YORK, 10017
                                          Chief Executive Officer
            JOHN J KINDRED III
            550 OLD COLONY RD
            PEMAQUID, MAINE, 04558
                                         Principal Executive Office
            C/O JP MORGAN CHASE BANK NA
            270 PARK AVENUE
            NEW YORK, NEW YORK, 10017
                                              Registered Agent
            NONE


                                  This office does not record information regarding the
                                    names and addresses of officers, shareholders or

https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=6EA25A86ABB5E50B31EBA97927A344DEA44EEA1CAF… 1/2
1/11/2018          Case 1:18-cv-01942-VSB Document       Entity 29-1
                                                                Information
                                                                         Filed 10/28/19 Page 4 of 4
                                directors of nonprofessional corporations except the
                                chief executive officer, if provided, which would be
                             listed above. Professional corporations must include the
                             name(s) and address(es) of the initial officers, directors,
                                     and shareholders in the initial certificate of
                             incorporation, however this information is not recorded
                                    and only available by viewing the certificate.

                                                   *Stock Information

                                     # of Shares Type of Stock $ Value per Share
                                     0           Capital Stock 100000

                          *Stock information is applicable to domestic business corporations.

                                                      Name History

                         Filing Date Name Type          Entity Name
                        FEB 13, 1924 Actual    DORNHAGE REALTY COMPANY, INC.

    A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
     State. The entity must use the fictitious name when conducting its activities or business in New York State.

                    NOTE: New York State does not issue organizational identification numbers.

                                               Search Results New Search

            Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
                                            Homepage | Contact Us




https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=6EA25A86ABB5E50B31EBA97927A344DEA44EEA1CAF… 2/2
